PER CURIAM.
By petition seeking belated appeal pursuant to Florida Rule of Appellate Proce*1275dure 9.140(j), petitioner asserts that he timely requested that court appointed counsel file a notice of appeal. In response to an order to show cause, the state does not object to the belated appeal. Accordingly, we grant the request for a belated appeal of the judgment and sentence rendered on December 17, 1998, in Bay County Circuit Court case number 98-2689. This cause is remanded to the trial court for further proceedings. The trial court shall treat this court’s mandate as the notice of appeal. Fla. R.App. P. 9.140(j)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
JOANOS, WOLF and BROWNING, JJ., concur.